Exhibit 10.17
LSI Corporation
Policy on Recoupment of Compensation
Adopted by the Compensation Committee of the Board of Directors on November 12,
2008
Policy Statement
     Each “covered individual” must, if requested by the Compensation Committee,
repay or return “covered payments” in the event that the company issues a
material restatement of its financial statements, where the restatement is
caused, in whole or in part, by such individual’s intentional misconduct.
Definitions
     “covered individual” means each executive officer of the company, as well
as the company’s corporate controller.
     “covered payments” means cash bonuses paid after the date of adoption of
this policy and stock options, restricted stock units and any other equity-based
awards granted under any stock-based plan maintained by the company.
     “covered period” means the period beginning on the day the financial
statements that must be restated, or financial results for the latest period
covered by such financial statement, are first made public, whether by press
release or filing with the Securities and Exchange Commission, and ending on the
date that the restated financial statements are first filed with the Securities
and Exchange Commission.
Additional Terms
     The Committee anticipates determining the amount that it will recoup in
accordance with the following principles:

  •   Cash bonuses: The portion of any bonus previously paid to a covered
individual that would not have been paid if the company’s financial results had
been as reported in the restatement, excluding the amount of taxes the Committee
believes to be payable by the covered individual in connection with the bonus,
will be subject to recoupment. Bonuses shall not be subject to recoupment if
they were paid more than five years prior to the date on which the company
determined that it would be necessary or appropriate to restate its financial
statements.     •   Stock options and stock appreciation rights:

  o   Any awards outstanding at the time the Board or a committee of the Board
determines that a restatement is necessary or appropriate, as well as any awards
granted after such time but before a determination is made as to whether the

 



--------------------------------------------------------------------------------



 



      covered individual’s intentional wrongdoing contributed to the need to
restate the financial statements, will be canceled.     o   The net amount
realized from any award exercised during the covered period will be subject to
recoupment. The net amount will be determined as the amount receivable by the
covered individual upon exercise of the award, less applicable commissions and
fees and the amount of taxes the Committee believes to be payable by the covered
individual in connection with the exercise of the award.     o   If the covered
individual retains any shares after exercising a stock option during the covered
period, the Committee may require those shares to be returned. In determining
the number of shares it will require to be returned, the Committee may take into
account its estimate of the covered individual’s tax liability in connection
with the award and the company’s tax withholding in connection with the award.

  •   Restricted stock units and similar awards:

  o   Any awards outstanding at the time the Board or a committee of the Board
determines that a restatement is necessary or appropriate, as well as any awards
granted after such time but before a determination is made as to whether the
covered individual’s intentional wrongdoing contributed to the need to restate
the financial statements, will be canceled.     o   For any awards that vested
during the covered period:

  §   If the covered individual still holds any of the vested shares, those
shares will be subject to recoupment.     §   If the shares were sold, the
proceeds of the sale, net of commissions and fees, will be subject to
recoupment.     §   In determining the amounts subject to recoupment under the
two preceding bullets, the Committee may take into account its estimate of the
covered individual’s tax liability in connection with the award and the
company’s tax withholding in connection with the award.

  •   If the company pays dividends on its common stock, the Committee may seek
additional recoupment based on the dividends paid or payable during the covered
period.     •   If cash is to be recouped, the Committee may require the payment
of interest on the amount thereof from the date the cash was originally paid to
or received by the covered individual until the date of repayment.     •   The
Committee will have discretion to determine a different amount to be recouped if
believes it to be appropriate under the circumstances.     •   Recoupment will
not be required if the restatement occurred following a change in control of
LSI.

-2-